— Appeal from order of the Supreme Court, Nassau County, entered April 2, 1980 as amended by an order of the same court entered July 9, 1980, dismissed, without costs or disbursements. No appeal lies from an order entered upon default. Order of the same court entered May 13, 1980, affirmed, without costs or disbursements. No opinion. Appeal from order entered November 24, 1980, dismissed, without costs or disbursements. No appeal lies from an order denying reargument. Hopkins, J.P., Mangano, Rabin and Weinstein, JJ., concur.